Walker, J.
This is a suit brought to recover the entire contract price of two hundred tons of hay, upon the contract of which the following is a copy:
“ I propose to cut and place in ricks or stacks, for the H. & T. C. R. W., prairie hay, not to exceed two hundred tons, at points along the line of said road adja*94cent to the place where the hay may be cut, at twenty-two and one-half dollars coin per ton, payments to be made by said company as each twenty-five tons of hay is cut.
“ The above proposition is made for your acceptance or rejection, as agent of the Houston and Texas Central Bailway Company.
“ Bespectf ully,
“ C. S. Mitchell.
“Approved: Wi. Jenkins.”
Across the face is written as follows:
“ Your proposition is accepted.
“John E. Q-abey.
“The within proposition is accepted for and in behalf of H. & T. C. B. W. Co.
“Wi. Jenkins,
“ Supt. of Const.”
We are compelled to take a somewhat different view of this contract from that taken by counsel on either side of the case. The contract is not mutual. Mitchell was not bound to cut and put up any particular number of tons of hay for the appellant. He could, if he desired, put up two hundred tons; but if he had quit cutting when he had cut one ton, the appellant could not have compelled him to cut any more, nor could damages have been recovered for the breach; but the evidence places the rights of the parties in this position. Mitchell had a right to go on and put up any amount of hay within the limit of two hundred tons, unless notified by the appellant that it would not accept the hay at the contract price. The evidence shows that about twenty-five tons of hay had been cut at the time when notice was served upon Mitchell that the company did not want the hay. . If then the contract had been mutual, Mitchell would have been *95entitled to recover the contract price for the twenty-five tons of hay so cut, and his actual loss or damage by reason of the company failing to receive one. hundred and seventy-five tons at the contract price.
But Mitchell was not bound to cut two hundred tons of hay, nor is the appellant bound to pay for it. Mitchell could have been stopped under this contract by a notice at any time. He probably intended to leave it optional with himself whether he cut one or two hundred tons;; and thus the law leaves it optional with the appellant to-take one ton or two hundred tons; but the company is nevertheless bound to take all the hay at contract price which Mitchell had put up before he was notified that the company did not want the hay. When it is claimed that the contract furnishes the measure of damages, it must not. be understood that the party who is ready to perform his part of the contract can recover of a defaulting party the entire contract price. The measure of damages in such case is not the full contract price; but the damages must-be measured by the actual injury sustained. If it ever was a rule that the contract furnishes the measure of damages, it is subject to the rule that compensation is only given for actual loss. (Robinson v. Varnell, 16 Texas, 382; The Cincinnati and Chicago Air Line Railroad Company v. Rogers, 24 Ind., 103; Jones v. Van Patten, 3 Ind., 107.)
Mitchell, in this case, should have observed the rule that a party who seeks redress against'another for breach of contract, is bound to use due diligence himself in preventing, as far as possible, the loss by reason of the breach. Had this been a contract binding on both parties, for the sale of two hundred tons of hay, the company would have been bound by the facts in the case to pay the contract price for twenty-five tons, and the actual loss in damages which Mitchell sustained by reason of *96not being allowed to fulfill the entire contract; but this was ¡not such a contract, and all the company is bound to pay is the contract price for the twenty-five tons cut before notice. This opinion is not to exclude the plaintiff from recovering for any amount of hay cut under the contract, before notice by the company of the refusal to receive any more.
The judgment of the District Court is reversed and the •cause remanded.
Reversed and remanded.